If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
              revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                         COURT OF APPEALS



MARK COOPER,                                                   UNPUBLISHED
                                                               March 14, 2019
           Plaintiff-Appellant/Cross-Appellee,

v                                                              No. 340303
                                                               Ingham Circuit Court
RAYMOND D. COMER, also known as RAY                            LC No. 13-001193-ND
COMER, CAROLYN COMER, NEW
ONONDAGA DRAGWAY, LLC, and DANIEL
L. PRANSHKA,

           Defendants-Appellees/Cross-
           Appellants,

and

ONONDAGA TOWNSHIP,

           Intervenor.


GARY D. CALTRIDER TRUST, by GARY D.
CALTRIDER, Trustee,

           Plaintiff-Appellant,

v                                                              No. 340304
                                                               Ingham Circuit Court
RAYMOND D. COMER, also known as RAY                            LC No. 14-000649-ND
COMER, CAROLYN COMER, NEW
ONONDAGA DRAGWAY, LLC, and DANIEL
L. PRANSHKA,

           Defendants-Appellees,

and
ONONDAGA TOWNSHIP,

               Intervenor.


MARK COOPER,

               Plaintiff-Appellee,

v                                                                  No. 342137
                                                                   Ingham Circuit Court
RAYMOND D. COMER, also known as RAY                                LC No. 13-001193-ND
COMER, CAROLYN COMER, NEW
ONONDAGA DRAGWAY, LLC, and DANIEL
L. PRANSHKA,

               Defendants-Appellants,

and

ONONDAGA TOWNSHIP,

               Intervenor,

and

LEXON INSURANCE COMPANY,

               Appellee.


Before: SAWYER, P.J., and CAVANAGH and K. F. KELLY, JJ.

PER CURIAM.

        In Docket No. 340303, Mark Cooper (hereinafter “Cooper”), appeals as of right the order
finding the New Onondaga Dragway, LLC (hereinafter “the dragway”), located on the property
of Raymond D. Comer and Carolyn Comer, and owned by Daniel L. Pranshka (hereinafter
“defendants” when referred to jointly), to constitute a private nuisance, but denying Cooper an
abatement premised on the unclean hands doctrine. On cross-appeal of the same order,
defendants challenge the legal standard used by the trial court in finding that the dragway
constituted a nuisance and the admissibility of expert evidence pertaining to the effects of sound
emanating from the dragway. In Docket No. 340304, Gary D. Caltrider, as the trustee of the
Gary D. Caltrider Trust (hereinafter “Caltrider”), appeals as of right the trial court’s order
granting in part and denying in part Caltrider’s motion for reconsideration of the trial court’s
rulings on public nuisance and private nuisance with reference to his property. In Docket No.

                                               -2-
342137, defendants appeal by leave granted1 the trial court’s order finding defendants were not
wrongfully enjoined from operating the dragway and denying defendants’ motion for judgment
under the bond issued by Lexon Insurance Company. We affirm in part, reverse in part, and
remand for further proceedings.

        This litigation was initiated by property owners, Cooper and Caltrider, involving claims
of nuisance for the operation of the New Onondaga Dragway, on property owned by the Comers
in Onondaga Township. Cooper owns a residence and acreage located at 4189 Edgar Road,
Leslie, Michigan, in Onondaga Township. The Cooper property is approximately .7 miles from
the dragway. The Comers’ property consists of agricultural acreage, with a dragway, at 4186
Bellevue Road, Leslie, Michigan, in Onondaga Township. Caltrider owns a mobile home park,
known as Country Manor Mini Storage & Mobile Home Park, at 4400 Edward Road, Onondaga,
Michigan.2

        The asphalt where the current track exists originated in World War II, for use as a
possible landing strip, and was operated as a dragway in the 1960s and 1970s, before closing
down. Raymond Comer used the property for farming and livestock, with the blacktop area
functioning as a feed lot since his ownership of the property in 1989. Conversion of the blacktop
to a dragway was the idea of Raymond Comer’s neighbor, Pranshka. Pranshka is the owner and
operator of the dragway. Prior efforts to reopen the dragway in 1985 and 2009, by procurement
of a special use permit (SUP) from the Onondaga Township Zoning Board, were unsuccessful.
However, in 2012, the Comers again applied for a SUP, which was approved by the Onondaga
Township Board on March 15, 2013, and the dragway began operations. Upon initiation of the
operation of the dragway, plaintiffs filed complaints for public and private nuisance.

    I. PRIVATE NUISANCE ABATEMENT AND THE UNCLEAN HANDS DOCTRINE

        While concurring with the trial court’s determination that the dragway constituted a
private nuisance, Cooper contests the trial court’s decision not to abate the nuisance or afford
him any relief premised on the unclean hands doctrine.

        This Court reviews equitable actions de novo and the trial court’s factual findings for
clear error. McFerren v B & B Investment Group, 253 Mich. App. 517, 522; 655 NW2d 779
(2002). “The clear error standard provides that factual findings are clearly erroneous where there
is no evidentiary support for them or where there is supporting evidence but the reviewing court
is nevertheless left with a definite and firm conviction that the trial court made a mistake.” Hill v
City of Warren, 276 Mich. App. 299, 308; 740 NW2d 706 (2007) (citation omitted).


1
 Cooper v Comer, unpublished order of the Court of Appeals, entered July 25, 2018 (Docket No.
342137).
2
  The title holder is the Caltrider Trust. The property consists of 39 mobile home units and two
storage buildings comprised of 29 units. Approximately 100 people reside on the property,
which is situated within hundreds of feet from the dragway. Caltrider’s personal residence is
approximately five miles away at 4719 Ferris, Onondaga, Michigan.


                                                -3-
        Although the trial court determined that the dragway constituted a private nuisance with
regard to Cooper, it denied Cooper abatement of the nuisance generated by the dragway. The
preclusion of equitable relief to Cooper was premised on the trial court’s having found three
areas of misconduct, constituting unclean hands. Specifically, the trial court found:

       (1) Cooper filed multiple articles of organization with the State of Michigan
       Corporations Division for assumed business names, all of which were variations
       of Onondaga Dragway; (2) Cooper intimidated a witness before the witness
       testified at the bench trial in this case; and (3) Cooper called the Chapman
       Agency, an insurance agency, and implied that he was a member of the Onondaga
       Township Board in an effort to obtain confidential information from the Chapman
       Agency regarding the Township’s insurance policy.

The trial court opined that these incidents of “Cooper’s misconduct [were] related to the present
nuisance claim, albeit in varying degrees, and that the total misconduct is enough to warrant a
finding of unclean hands on the part of Cooper and deny him the equitable relief he seeks.” The
trial court further opined, however, that while the filing of the articles of incorporation were not
specifically related to nuisance, the actions by Cooper were undertaken “through fraudulent or
deceptive tactics” to achieve the closure or impede the functioning of the dragway. The trial
court also recognized in its ruling that Cooper’s contact with the insurance company was “not
specifically related to ‘nuisance.’ ” The trial court explained:

       Cooper clearly engaged in a full-throttle effort to close the Dragway and he
       explored multiple avenues of relief, one of which is the present litigation. In so
       doing, Cooper filed articles of organization for the Dragway that he had no
       intention of using and misled an employee at the Chapman Agency in an effort to
       weaken the intervening party Township’s litigation position. These actions may
       not directly relate to “nuisance,” but they clearly relate to Cooper’s claim before
       this Court, and they constitute misconduct sufficient to hold that Cooper acted
       with unclean hands.

        The trial court further opined, even if the preceding actions were insufficiently related to
the nuisance claims to comprise misconduct that precluded equitable relief, that Cooper’s
intimidation of the Onondaga Township Clerk, Diane Elaine Johnson, provided an “independent
basis for a finding of unclean hands.” After recounting the gist of Johnson’s testimony, the trial
court stated:

       It is clear Cooper sought to ensure Ms. Johnson testify in his favor, and such
       misconduct is an affront to the tribunal and the necessity that witnesses remain
       scrupulous. Witness intimidation is certainly an example of a “willful act
       concerning the cause of action which rightfully can be said to transgress equitable
       standards of conduct,” and Cooper’s witness intimidation in this case is
       misconduct related to his nuisance claim such that this Court will bar his equitable
       relief under the clean hands doctrine.

       From a historical perspective, the United States Supreme Court has discussed the unclean
hands doctrine, explaining:

                                                -4-
       The guiding doctrine in this case is the equitable maxim that he who comes into
       equity must come with clean hands. This maxim is far more than a mere banality.
       It is a self-imposed ordinance that closes the doors of a court of equity to one
       tainted with inequitableness or bad faith relative to the matter in which he seeks
       relief, however improper may have been the behavior of the defendant. That
       doctrine is rooted in the historical concept of court of equity as a vehicle for
       affirmatively enforcing the requirements of conscience and good faith. This
       presupposes a refusal on its part to be the abetter of iniquity. Thus while equity
       does not demand that its suitors shall have led blameless lives, as to other matters,
       it does require that they shall have acted fairly and without fraud or deceit as to
       the controversy in issue. [Precision Instrument Mfg Co v Auto Maintenance
       Machinery Co, 324 U.S. 806, 814-815; 65 S. Ct. 993; 89 L. Ed. 1381 (1945)
       (citations and quotation marks omitted).]

It is worthy of emphasis that bad faith only rises to the level of applicability of the doctrine of
unclean hands if the bad faith is “relative to the matter in which [the plaintiff] seeks relief.” Id.
at 814.

       As similarly discussed by this Court in McFerren, 253 Mich. App. at 522 (citations and
quotation marks omitted):

       A court acting in equity looks at the whole situation and grants or withholds relief
       as good conscience dictates. A party seeking the aid of equity must come in with
       clean hands. The clean hands maxim is a self-imposed ordinance that closes the
       doors of a court of equity to one tainted with inequitableness or bad faith relative
       to the matter in which he seeks relief, however improper may have been the
       behavior of the defendant.

A “succinct formulation of the doctrine” is “that one who seeks the aid of equity must come in
with clean hands.” Rose v Nat’l Auction Group, Inc, 466 Mich. 453, 463; 646 NW2d 455 (2002).
The long-recognized purpose underlying invocation of the unclean hands doctrine is “to protect
the integrity of the Court.” Stachnik v Winkel, 394 Mich. 375, 386; 230 NW2d 529 (1975). “The
misconduct which will move a court of equity to deny relief must bear a more or less direct
relation to the transaction concerning which complaint is made. Relief is not denied merely
because of the general morals, character or conduct of the party seeking relief.” McFerren, 253
Mich. App. at 524 (citation omitted). With these strictures in mind, the trial court’s reasons for
denying an equitable remedy to Cooper are evaluated.

        Although the trial court identified three instances of misconduct by Cooper to justify its
denial of an abatement of the nuisance, the trial court recognized that two of the instances, the
filing of the articles of incorporation and telephone contact with Onondaga Township’s insurance
agent, were not specifically related to the nuisance. Addressing the telephone contact, it is
noteworthy that there is no discernible relationship between the one-time telephone call in an
attempt to procure information on the Township’s insurance contract and the existence of a
nuisance perpetrated by the Comers, Pranshka and the dragway. This contact occurred in 2013,
two years before the Comers even obtained the SUP. This lack of a temporal relationship to the
alleged misconduct, when coupled with its absence of any relationship to the nuisance, does not

                                                -5-
support application of the unclean hands doctrine. Application of the doctrine requires a
relationship of the alleged misconduct with the nuisance, which is “the matter in which [Cooper]
seeks relief,” which is separate from any impropriety by plaintiff in having made the contact with
the insurance agency for the Township. See McFerren, 253 Mich. App. at 524 (“The misconduct
which will move a court of equity to deny relief must bear a more or less direct relation to the
transaction concerning which complaint is made. Relief is not denied merely because of the
general morals, character or conduct of the party seeking relief.”).

        Similarly, the trial court opined that Cooper’s filing of the various articles of
incorporation, while comprising a “deceptive tactic” designed to interfere with the operation of
the dragway, was not specifically related to nuisance. It is significant that Cooper’s actions in
this regard occurred approximately one year after the issuance of the injunction that precluded
the operation of the dragway. Once again, even viewing the actions as improper on the part of
Cooper, it is difficult to construe the behavior as related to the nuisance, which would be
necessary to impose the unclean hands doctrine in denying the abatement. McFerren, 253 Mich
App at 522. The filings were intended to affect additional financial benefits available to the
dragway and not the actual operation or the resultant nuisance.

         This leaves the primary basis upon which the trial court relied to deny equitable relief –
Cooper’s alleged contact with, and intimidation of, Johnson before her testimony at trial. While
not suggesting that the contact was proper, it similarly does not rise to the level necessary for
imposition of the unclean hands doctrine and denial of abatement of the nuisance. Johnson
testified with regard to conversations with Cooper in 2011, well before the issuance of the SUP
or the opening of the dragway and the initiation of this litigation. Her most recent telephone
conversation with Cooper occurred a week before her trial testimony wherein he informed
Johnson that an individual was planning to challenge her in the next election for her position of
Onondaga Township Clerk and suggested that the Township had jeopardized its immunity by
intervening in the current litigation. Any mention of the risk of her involvement in a lawsuit
based on her position with Onondaga Township occurred in 2011 and was not recent. When
queried if Johnson felt threatened by Cooper’s comment, she responded, “somewhat.” Johnson
asserted, and the trial court found, that the recent conversation with Cooper did not affect
Johnson’s testimony. Johnson acknowledged that her most recent discussion with Cooper did
not encompass any mention of her anticipated trial testimony or the dragway, but instead was
focused on the upcoming election and whether Johnson had sufficient support to maintain her
elected position. Johnson admitted that Cooper never threatened her with a lawsuit and that her
current concerns were related to any legal exposure premised on the actions of the Township.

        Once again, while the contact initiated by Cooper to Johnson could be construed as
improper, it was not related to the nuisance, which would be a requirement for application of the
unclean hands doctrine. Johnson’s testimony was, at best, tangential to the issue of nuisance,
was related only to whether Onondaga Township had received complaints from the community
regarding the dragway and was not determinative to the issue of the existence of the nuisance.
While Cooper’s actions were ill-advised and arguably reckless, a claim for equitable relief is not
precluded under the unclean hands doctrine “merely because of the general morals, character[,]
or conduct of the party seeking relief.” McFerren, 253 Mich. App. at 524. “The misconduct
which will move a court of equity to deny relief must bear a more or less direct relation to the
transaction concerning which complaint is made[.]” Id. Thus, even if Cooper’s actions reflected
                                                -6-
an “improper motive,” they were not sufficiently related to his nuisance claim. Rutland Twp v
City of Hastings, 413 Mich. 560, 565-566; 321 NW2d 647 (1982).

         It would not be inappropriate for the trial court to impose a sanction to address Cooper’s
alleged misconduct. “[A] trial court has inherent authority to impose sanctions on the basis of
the misconduct of a party or an attorney.” Persichini v William Beaumont Hosp, 238 Mich. App.
626, 639; 607 NW2d 100 (1999). Despite finding the existence of a clear and intrusive nuisance,
the trial court denied Cooper any abatement or relief premised on his alleged misconduct. Given
this is an action in equity, the result is unreasonably harsh. Because Cooper improperly
contacted a witness and initiated a discussion regarding her position, which was at most
tangentially related to the issue of nuisance and acknowledged to be unrelated to the dragway, he
was denied any relief. Thus, defendants may continue to engage with impunity in activity that
comprises a recognized nuisance. Equitable relief will be denied when “the misconduct [is]
directed at unrelated third parties,” but only if the claims raised by the “plaintiff [are inextricably
tied to the plaintiff’s wrongdoing.” McFerren, 253 Mich. App. at 524. In this instance, plaintiff’s
alleged misconduct is not sufficiently tied to the claim of nuisance to justify the denial of
equitable relief for a clearly established private nuisance.

                       II. VACATING OF ORDER ON REASSIGNMENT

        Cooper asserts the trial court erred in the reassignment of this case from Judge Rosemarie
E. Aquilina to Judge James S. Jamo. Cooper argues that it was improper for Judge Jamo to
revisit and vacate Judge Aquilina’s April 4, 2014 order, which granted summary disposition to
Cooper on his nuisance complaint. Specifically, Cooper contends that Judge Jamo lacked the
authority to vacate the April 4, 2014 order, and that permitting Onondaga Township to intervene
in this matter comprised error and did not justify reassignment of this case.

       This Court reviews the interpretation of court rules de novo. Vyletel-Rivard v Rivard,
286 Mich. App. 13, 20; 777 NW2d 722 (2009). A trial court’s jurisdictional rulings are reviewed
de novo. Electrolines, Inc v Prudential Assurance Co, Ltd, 260 Mich. App. 144, 163; 677 NW2d
874 (2003).

        The procedural history pertinent to this issue is lengthy and convoluted, but begins with
the initial grant of summary disposition by Judge Aquilina to Cooper on his claim of nuisance
and denial of reconsideration of that ruling as requested by the Comers. After the grant of
summary disposition in favor of Cooper, Onondaga Township filed a motion to intervene.
Disputes also arose regarding the trial court’s contemporary order to enjoin the operations of the
dragway. In this time period, defendants filed a motion to disqualify Judge Aquilina, premised,
in part, on the concurrent existence of a similar and earlier filed case involving John Ghere that
had been assigned to and which was proceeding before Judge Jamo. Cooper filed a response to
the various motions denying the need for reassignment, challenging the right of Onondaga
Township to intervene, and arguing that the proper procedure would have been for defendants to
appeal Judge Aquilina’s grant of summary disposition. Defendants filed an amended motion for
rehearing and reconsideration, asserting error for the failure of Judge Aquilina to recuse and
terminate her involvement in the litigation because of her familiarity with the pending litigation
involving Ghere, which defendants alleged resulted in Cooper’s ability to forum shop.


                                                 -7-
        On April 24, 2014, Judge Aquilina transferred this case to Judge Jamo based on the
earlier filing and assignment of Ghere’s litigation to Judge Jamo and the similarity of the relief
being requested, but denied the request to stay proceedings or vacate her earlier orders. The
order of reassignment was entered on April 25, 2014, and also granted Onondaga Township a
right to intervene in Cooper’s litigation.3 Onondaga Township filed a motion for rehearing or
reconsideration to allow the Township to participate in Cooper’s earlier motion for summary
disposition, with Cooper filing a response and objections.

        Judge Jamo held hearings on May 23, 2014, and May 30, 2014. Judge Jamo granted
Cooper’s request for an injunction against the dragway and Onondaga Township’s motion for
rehearing of Cooper’s summary disposition motion. The April 4, 2014 order, granting summary
disposition to Cooper, was vacated and Cooper’s motion for summary disposition was denied
without prejudice. Later in the proceedings, Cooper also filed a separate motion for reentry of
summary disposition and reinstatement of Judge Aquilina’s April 4, 2014 order, and a
supplemental motion, which Judge Jamo denied.

       The starting point for this analysis is the broader or more general issue pertaining to
Judge Jamo’s authority to set aside an earlier order by Judge Aquilina after this case was
reassigned. There are three relevant court rules. MCR 2.119(F) addresses motions for rehearing
or reconsideration and states:

          (F) Motions for Rehearing or Reconsideration.

          (1) Unless another rule provides a different procedure for reconsideration of a
          decision (see, e.g., MCR 2.604[A], 2.612), a motion for rehearing or
          reconsideration of the decision on a motion must be served and filed not later than
          21 days after entry of an order deciding the motion.

          (2) No response to the motion may be filed, and there is no oral argument, unless
          the court otherwise directs.

          (3) Generally, and without restricting the discretion of the court, a motion for
          rehearing or reconsideration which merely presents the same issues ruled on by
          the court, either expressly or by reasonable implication, will not be granted. The
          moving party must demonstrate a palpable error by which the court and the
          parties have been misled and show that a different disposition of the motion must
          result from correction of the error.

As noted, MCR 2.119(F)(1) references MCR 2.604(A), which provides in pertinent part:

          (A) Except as provided in subrule (B), an order or other form of decision
          adjudicating fewer than all the claims, or the rights and liabilities of fewer than all
          the parties, does not terminate the action as to any of the claims or parties, and the


3
    The dragway was granted intervention even later in the litigation on July 25, 2014.


                                                   -8-
       order is subject to revision before entry of final judgment adjudicating all the
       claims and the rights and liabilities of all the parties. Such an order or other form
       of decision is not appealable as of right before entry of final judgment. A party
       may file an application for leave to appeal from such an order.

In turn, MCR 2.613(B) states:

       (B) Correction of Error by Other Judges. A judgment or order may be set
       aside or vacated, and a proceeding under a judgment or order may be stayed, only
       by the judge who entered the judgment or order, unless that judge is absent or
       unable to act. If the judge who entered the judgment or order is absent or unable
       to act, an order vacating or setting aside the judgment or order or staying
       proceedings under the judgment or order may be entered by a judge otherwise
       empowered to rule in the matter.

     In Hill, 276 Mich. App. at 307, this Court discussed the interaction and application of
MCR 2.119(F) and MCR 2.604(A), explaining:

       As a general matter, courts are permitted to revisit issues they previously decided,
       even if presented with a motion for reconsideration that offers nothing new to the
       court. MCR 2.119(F)(3); Smith v Sinai Hosp of Detroit, 152 Mich. App. 716, 722-
       723; 394 NW2d 82 (1986). In any event, MCR 2.119(F)(1) explicitly refers to
       MCR 2.604(A) as “another rule” that “provides a different procedure for
       reconsideration of a decision. . . .” Under MCR 2.604(A), an order that does not
       dispose of all issues in a case does not terminate the action or entitle a party to
       appeal as of right and “is subject to revision before entry of final judgment
       adjudicating all the claims and the rights and liabilities of all the parties.” The
       court rules therefore give the trial court explicit procedural authority to revisit an
       order while the proceedings are still pending and, on that reconsideration, to
       determine that the original order was mistaken, as the trial court did here.

It is also acknowledged that “a successor judge, as in this case, is empowered to make a revision
to reflect a more correct adjudication of the rights and liabilities of the litigants.” Meagher v
Wayne State Univ, 222 Mich. App. 700, 718; 565 NW2d 401 (1997). In other words, “a successor
judge has the authority to enter whatever orders his or her predecessor could have entered.”
Dutton Partners, LLC v CMS Energy Corp, 290 Mich. App. 635, 641 n 2; 802 NW2d 717 (2010),
citing MCR 2.613(B). In addition, it is recognized that “[e]very tribunal, judicial or
administrative, has some power to correct its own errors or otherwise appropriately to modify its
judgment, decree, or order.” Pub Health Dep’t v Rivergate Manor, 452 Mich. 495, 504; 550
NW2d 515 (1996).

         Thus, in general, based on the referenced court rules and the reassignment of this
litigation from Judge Aquilina to Judge Jamo, it was within Judge Jamo’s authority to vacate the
April 4, 2014 order. There are, however, complications. While the April 4, 2014 order does not
indicate that it is a final order, the preceding order of March 28, 2014, denying the Comers’
motion for reconsideration of the grant of summary disposition in favor of Cooper indicates that
it addressed the last pending claim and closed the case. This raises a question regarding whether

                                                -9-
Judge Jamo’s May 30, 2014 order violated the requirements of MCR 2.604(A) by vacating a
final order.

        We find that Judge Jamo’s actions in vacating the April 4, 2014 order were not in
violation of the court rule. Clearly, the May 28, 2014 order was not a final order because on
April 4, 2014, the trial court entered the written order granting Cooper’s motion for summary
disposition. The April 4, 2014 order takes precedence over Judge Aquilina’s verbal ruling on
March 17, 2014, as a trial court speaks through its written orders. Oakland Co Prosecutor v
Beckwith, 242 Mich. App. 579, 590-591; 619 NW2d 172 (2000) (“It is well settled that courts
speak through their written orders, not their oral statements.”). In addition, having found a
nuisance that required abatement, it remained incumbent on the trial court not simply to enjoin
the nuisance but “to tailor the remedy to the problem, to abate the nuisance without completely
destroying the business in which the nuisance originates.” Norton Shores v Carr, 81 Mich. App.
715, 724; 265 NW2d 802 (1978). Specifically, “[e]quity will not abate a lawful continuing
business as a nuisance when it is possible to eliminate objectionable features which infringe upon
the ordinary rights of others.” Id. While Judge Aquilina had determined the existence of a
nuisance and the propriety of an injunction, it remained to be explored and determined whether
the placement of restrictions on the operation of the dragway or requiring other actions to
suppress sound at the dragway were feasible in defining the parameters of the injunction. As
such, any designation that the grant of summary disposition to Cooper or the denial of
reconsideration to the Comers were final orders comprises a mischaracterization or error.

         Further, it is difficult to construe Judge Aquilina’s order granting summary disposition to
be a final order, given the decision to allow Onondaga Township and the dragway to intervene.
At the very least, the dragway, as a corporate entity, was a necessary party to the litigation, and
an order affecting the dragway without its inclusion in the litigation would have questionable
validity and could not comprise a “final order,” which is defined in MCR 7.202(6)(a)(i) as “the
first judgment or order that disposes of all the claims and adjudicates the rights and liabilities of
all the parties. . . .” (Emphasis added.)

         Cooper further asserts that Judge Jamo was not authorized to vacate Judge Aquilina’s
order because she was not “unavailable” as required by MCR 2.613(B). In this instance,
Cooper’s litigation was reassigned by Judge Aquilina to Judge Jamo because Judge Jamo was
handling a case viewed as involving similar issues pertaining to the dragway and the Comers’
receipt of an SUP. The reverse situation was not a possibility – reassignment of the Ghere case
to Judge Aquilina – because she identified a conflict of interest due to a prior professional
relationship regarding Ghere. Judge Aquilina was no longer assigned to Cooper’s litigation and
was not unavailable in the traditional sense of having retired or left the bench because Judge
Aquilina continued to serve as a judge in that circuit court. It would seem illogical, however,
given Judge Aquilina’s voluntary decision to reassign the ongoing responsibility for Cooper’s
litigation to Judge Jamo, to suggest that Judge Jamo should not be construed as the “successor
judge,” rendering Judge Aquilina as absent or unable to act. It would be confusing and untenable
to allow a judge to relinquish control of a case to a coequal judge in the same circuit, but then
allow the relinquishing judge to continue to engage in and rule on the litigation after the
reassignment. Further, Judge Jamo’s authority after the reassignment is bolstered by MCR
8.111(D)(1), which states: “If one of two or more actions arising out of the same transaction or


                                                -10-
occurrence has been assigned to a judge, the other action or actions must be assigned to that
judge.”4

         Cooper also challenges the propriety of the trial court’s permitting Onondaga Township
to intervene in this matter. Onondaga Township sought to intervene premised on its involvement
in the issuance of the SUP that permitted the dragway to operate and to address implications that
the Township Board had not fulfilled its obligations by permitting the dragway to operate.
Onondaga Township also noted the pending existence of another case involving the issuance of
the SUP for the dragway involving Ghere, noting similarities between the cases. Judge Aquilina
granted Onondaga Township’s request to intervene in the Cooper litigation.

       Intervention is governed by MCR 2.209, which states, in relevant part:

       (A) Intervention of Right.         On timely application a person has a right to
       intervene in an action:

       (1) when a Michigan statute or court rule confers an unconditional right to
       intervene;

       (2) by stipulation of all the parties; or

       (3) when the applicant claims an interest relating to the property or transaction
       which is the subject of the action and is so situated that the disposition of the
       action may as a practical matter impair or impede the applicant’s ability to protect
       that interest, unless the applicant’s interest is adequately represented by existing
       parties.

       (B) Permissive Intervention. On timely application a person may intervene in
       an action

       (1) when a Michigan statute or court rule confers a conditional right to intervene;
       or

       (2) when an applicant’s claim or defense and the main action have a question of
       law or fact in common.

       In exercising its discretion, the court shall consider whether the intervention will
       unduly delay or prejudice the adjudication of the rights of the original parties.

       The term “intervention” is defined by Black’s Law Dictionary (10th ed) as:


4
  Cooper’s counsel was aware of the Ghere litigation (circuit court case no. 13-345-CZ), and
identified its existence at the beginning of the verified complaint in complying with MCR
8.111(D)(3) and MCR 1.109(D)(2)(a), which placed the trial court and litigants on notice of the
earlier existing litigation.


                                                   -11-
       1. The entry into a lawsuit by a third party who, despite not being named a party
       to the action, has a personal stake in the outcome. See Fed R Civ P 24. • The
       intervenor sometimes joins the plaintiff in claiming what is sought, sometimes
       joins the defendant in resisting what is sought, and sometimes takes a position
       adverse to both the plaintiff and the defendant. Cf. impleader; interpleader;
       impleading. 2. The legal procedure by which such a third party is allowed to
       become a party to the litigation.

As explained by this Court:

       The rule for intervention should be liberally construed to allow intervention where
       the applicant’s interests may be inadequately represented. However, intervention
       may not be proper where it will have the effect of delaying the action or
       producing a multifariousness of parties and causes of action. [Hill v LF Transp,
       Inc, 277 Mich. App. 500, 508; 746 NW2d 118 (2008) (citations and quotation
       marks omitted).]

        In this instance, Onondaga Township asserted its right to intervene based on the existence
of a similar case, in which its decision to permit operation of the dragway and grant an SUP to
the Comers was being contested. Onondaga Township’s intervention request was justified by
Cooper’s pleadings in which he asserted that the operation of the dragway should be enjoined
and that the SUP granted to the Comers should be declared invalid. Further, it is disingenuous of
Cooper to contend that Onondaga Township lacked any interest in his litigation, given his
ongoing assertions that the grant of the SUP was contrary to the Township’s Master Plan and
ordinances. Further, during the 39-day trial in this matter, a “special record” was developed
wherein evidence and testimony were permitted on these issues, which are of undeniable and
direct interest to Onondaga Township. As such, given the demonstrable interest of Onondaga
Township and the potential for a ruling that could “impede the [Township’s] ability to protect
[its] interests,” MCR 2.209(A)(3), the trial court did not err in granting the request for
intervention.

                       III. LEGAL STANDARD – PRIVATE NUISANCE

         While concurring with the trial court’s decision to preclude equitable relief to Cooper,
defendants assert that the trial court’s ruling should be affirmed as the right result, albeit for the
wrong reason. Specifically, defendants contended throughout the lower court proceedings and
trial that the trial court erred and applied an incorrect legal standard in determining the presence
of a private nuisance. Defendants asserted that, to find a private nuisance, the trial court was
required to determine that the complained-of noise resulted in actual physical discomfort to
persons of ordinary sensibilities. Instead, defendants argue that the trial court merely determined
that the noise constituted an unreasonable interference or annoyance and that physical
discomfort, as a necessary factor or element, was not established.

       “Nuisance-abatement proceedings brought in the circuit court are generally equitable in
nature. We review de novo the circuit court’s equitable decisions, but review for clear error the
findings of fact supporting those decisions.” Ypsilanti Charter Twp v Kircher, 281 Mich. App.
251, 270; 761 NW2d 761 (2008). “The clear error standard provides that factual findings are

                                                -12-
clearly erroneous where there is no evidentiary support for them or where there is supporting
evidence but the reviewing court is nevertheless left with a definite and firm conviction that the
trial court made a mistake.” Hill, 276 Mich. App. at 308 (citation omitted). Issues of law are also
reviewed de novo. Jude v Heselschwerdt, 228 Mich. App. 667, 670; 578 NW2d 704 (1998).

        In finding that the dragway constituted a private nuisance with regard to Cooper, the trial
court identified that “the proper standard for analyzing a nuisance based on sound or noise is
whether or not the noise complained of would constitute an unreasonable interference for
persons of ordinary sensibilities,” which included “consideration [of] factors such as the location
of the property and character of the community, the character, volume, time and duration of the
noise, and all facts and circumstances of the specific case to define that ‘person of ordinary
sensibilities.’ ” The trial court determined that the noise from the dragway “unreasonably
interferes with the Coopers’ use and enjoyment of their property and causes them significant
harm.” The trial court relied on testimony elicited within the context of data obtained pertaining
to the noise levels emanating from the dragway and the standards provided by the American
National Standards Institute (ANSI) identifying “high levels of annoyance.” In turn, the trial
court found that an “annoyance so severe that it causes a systemic change in lifestyle habits and
renders personal property unusable is no longer an annoyance, it is an interference.” Thus, after
evaluating the totality of the circumstances in this situation, the trial court determined that the
interference caused by the dragway would lead a “person of ordinary sensibilities” to “consider
the Dragway a nuisance.” As noted, in reaching this conclusion, the trial court considered: (a)
the character of the community, (b) the location of the Coopers’ property, (c) the times and
durations of the dragway’s operation, (d) the character of the noise from the dragway (i.e.,
intermittency, startling spikes, engine rumbling), and (e) the sound measurements obtained
during racing, which led the trial court to find that “the character and volume of the noise” was
“extreme.”

       In general, a “nuisance” is defined as “an interference with the plaintiff’s use and
enjoyment of his land.” Morse v Colitti, 317 Mich. App. 526, 554; 896 NW2d 15 (2016). “It is
recognized in Michigan, as well as in other jurisdictions, that under certain circumstances noise
may constitute a nuisance and may be enjoined.” Smith v W Wayne Co Conservation Ass’n, 380
Mich. 526, 536; 158 NW2d 463 (1968). This Court has consistently recognized:

       The elements of a private nuisance are satisfied if (a) the other has property rights
       and privileges in respect to the use or enjoyment interfered with, (b) the invasion
       results in significant harm, (c) the actor’s conduct is the legal cause of the
       invasion, and (d) the invasion is either (i) intentional and unreasonable, or (ii)
       unintentional and otherwise actionable under the rules governing liability for
       negligent, reckless, or ultrahazardous conduct. To prove a nuisance, significant
       harm to the plaintiff resulting from the defendant’s unreasonable interference with
       the use or enjoyment of property must be proven. [Pine Bluffs Ass’n v DeWitt
       Landing Ass’n, 287 Mich. App. 690, 729 n 23; 792 NW2d 18 (2010), quoting
       Capitol Props Group, LLC v 1247 Ctr Street, LLC, 283 Mich. App. 422, 431-432;
       770 NW2d 105 (2009) (citations in Capitol Props Group, LLC omitted).]

        Defendants contend that, in relying on the above elements, the trial court erred because it
failed to recognize that, to be construed as a nuisance, a noise must result in actual physical

                                               -13-
discomfort. It is uncertain whether defendants, premised on their arguments on appeal and in the
trial court, are asserting that evidence of actual physical discomfort is an element to be proven
for finding of a nuisance. Instead, for purposes of clarity, it is necessary to distinguish the
difference between the elements for nuisance and those factors establishing significant harm and
unreasonable interference. Therefore, when a noise is found to comprise a nuisance, to be
eligible for recovery or rectification, the construct of physical discomfort provides a component
of the “significant harm” and unreasonable interference that must be demonstrated.

       Historically, our Supreme Court has stated the following applicable test:

       To render noise a nuisance, it must be of such a character as to be of actual
       physical discomfort to persons of ordinary sensibilities. In applying this standard,
       the court states that consideration should be given to such additional factors as the
       character of the industry complained of, the character, volume, time and duration
       of the noise, and all the facts and circumstances of the case. [Smith, 380 Mich. at
       536.]

The Court noted that “time and locality factors have been given the greatest consideration by the
court.” Id. Earlier, in Borsvold v United Dairies, 347 Mich. 672, 680-681; 81 NW2d 378 (1957),
the Court explained, in detail:

       American Jurisprudence offers the following general rules against which we test
       the trial judge’s action:

       ‘Generally, noise is not a nuisance per se, but it may be of such a character as to
       constitute a nuisance in fact, even though it arises from the operation of a factory,
       industrial plant, or other lawful business or occupation.

       ‘To render noise a nuisance, it must be of such a character as to be of actual
       physical discomfort to persons of ordinary sensibilities. . . . There can be no fixed
       standard as to what noise constitutes a nuisance, and the circumstances of the case
       must necessarily influence the decision. To amount to a nuisance, the noise must
       be unreasonable in degree, and reasonableness in this respect is a question of fact.
       No one is entitled to absolute quiet in the enjoyment of his property; he may only
       insist upon a degree of quietness consistent with the standard of comfort
       prevailing in the locality in which he dwells. The location and surroundings must
       be considered, since noise which amounts to a nuisance in one locality may be
       entirely proper in another. The character and magnitude of the industry or
       business complained of and the manner in which it is conducted must also be
       taken into consideration, and so must the character and volume of the noise, the
       time and duration of its occurrence, the number of people affected by it, and all
       the facts and circumstances of the case.’ 39 Am Jur, Nuisances, § 47, pp 330-333.

An even earlier decision of our Supreme Court recognized the following:

       The question presented is whether these disagreeable noises in the nighttime in
       such close proximity to plaintiffs’ dwelling constitute a nuisance which should be

                                               -14-
       abated by injunction. In considering the question whether noises furnish a ground
       for injunctive relief, it is observed . . . that:

       “The authorities are numerous which hold that noise alone, or noise accompanied
       by vibration, if it be of such character as to be productive of actual physical
       discomfort and annoyance to a person of ordinary sensibility, may create a
       nuisance, and be the subject of an action at law, or an injunction from a court of
       equity, though such noise and vibration may result from the carrying on of a trade
       or business in a town or city. To have this effect the noise must be unreasonable
       in degree; and reasonableness in this respect is a question of fact, depending on
       the character of the business, the manner in which it is conducted, its location and
       relation to other property, and the other facts and circumstances of the case. The
       number of people concerned by the noise and the magnitude of the industry
       complained of are both elements entitled to consideration in reaching a conclusion
       as to the fact. And again, the time at which noises are made is an element to be
       considered in determining whether a noise constitutes an actionable nuisance. A
       noise incident to the operation of machinery during the day may not be a
       nuisance, while the same noise during the usual sleeping hours of the night would
       constitute a nuisance. And noises made on Sunday may constitute a nuisance,
       though they would not have been such if made on a weekday.” [Kobielski v Belle
       Isle East Side Creamery Co, 222 Mich. 656, 659-660; 193 N.W. 214 (1923)
       (citation and quotation marks omitted).]

       Our Supreme Court has more recently indicated:

       [T]he gist of a private nuisance action is an interference with the occupation or
       use of land or an interference with servitudes relating to land. There are countless
       ways to interfere with the use and enjoyment of land including interference with
       the physical condition of the land itself, disturbance in the comfort or
       conveniences of the occupant including his peace of mind, and threat of future
       injury that is a present menace and interference with enjoyment. The essence of
       private nuisance is the protection of a property owner’s or occupier’s reasonable
       comfort in occupation of the land in question. It involves “not only a defect, but
       threatening or impending danger . . . to the property rights or health of persons
       sustaining peculiar relations to the same. . . .” [Adkins v Thomas Solvent Co, 440
Mich. 293, 303; 487 NW2d 715 (1992) (citations omitted).]

Distinguishing between trespass and nuisance, and citing Adkins, this Court has explained:

       To prevail in nuisance, a possessor of land must prove significant harm resulting
       from the defendant’s unreasonable interference with the use or enjoyment of the
       property. Thus, in nuisance, the plaintiff must prove all damages, which may be
       awarded only to the extent that the defendant’s conduct was “unreasonable”
       according to a public-policy assessment of its overall value. [Adams v Cleveland-
       Cliffs Iron Co, 237 Mich. App. 51, 67; 602 NW2d 215 (1999).]



                                              -15-
        Defendants’ argument lacks merit for two reasons: (1) to establish a noise as a nuisance,
a plaintiff need not demonstrate physical discomfort as an element of nuisance, but rather as part
of the “significant harm” that results from an “unreasonable interference with the use or
enjoyment of [their] property,” and (2) physical discomfort does not necessarily equate to
physical illness or a medical condition. Specifically, defendants appear to improperly conflate
the concept of physical discomfort with the actual incurrence of a health issue. As such,
defendants’ premise is mistaken.

        In finding that the dragway constituted a private nuisance for Cooper, the trial court
stated “the proper standard for analyzing a nuisance based on sound or noise is whether or not
the noise complained of would constitute an unreasonable interference for persons of ordinary
sensibilities.” In making such a determination, the trial court recognized it was to consider
“factors such as the location of the property and character of the community, the character,
volume, time and duration of the noise, and all facts and circumstances of the specific case to
define that ‘person of ordinary sensibilities.’ ” The trial court found that the dragway constituted
an unreasonable interference with the ability of the Coopers to use and enjoy their property,
which resulted in a finding of significant harm. A plethora of testimony was elicited from the
Coopers, and others in the community, complaining about the volume and character of the noise
generated by the dragway. The dragway operates for extended periods of time on Friday
afternoons into the evening, as well as the entirety of the day on Saturdays from spring into the
fall months, which coincides with the time periods most individuals are at their homes and trying
to take advantage of the personal environments they have created.

        With regard to the concept of significant harm, numerous witnesses testified to the
disruptive and disconcerting nature of the sound emanating from the dragway, describing it as
interrupting their abilities to entertain at their homes, watch television, and to read or engage in
routine conversations because of the noise level and the unpredictable spikes in sound due to the
racing. According to Cooper, the public address system at the dragway was discernible, even
with his windows closed, at 7:00 a.m. on Saturdays, and the noise of the dragway precludes the
ability to keep windows open at his home. Cooper described being able to feel the vibration
from the dragway and the disturbing nature of the noise generated by the racing to himself,
members of his family, and pet. Susan Cooper confirmed that the noise from the dragway
interfered with activities, actually driving her from the family home on race days because it was
“unbearably loud.” Susan Cooper asserted she could physically feel the vibration from the
dragway, which resulted in stress and discomfort. The emergency medical technician (EMT) for
the ambulance company stationed at the dragway during racing, Christopher D. Johnson,
described the volume and characteristics of sound when on the dragway, indicating its deafening
nature and resultant headaches. Cooper’s sound measurement expert, Richard D. James, an
acoustical engineer, testified to feeling the vibration from the dragway while on Cooper’s
property and hearing the public address system. James quantified the variance in sound levels
experienced on the Cooper property from ambient noise levels, interpreting the level of noise in
the context of the ANSI standards, to determine that what was being experienced exceeded
annoyance and fell within the realm of “intolerable.” In turn, another expert proffered by
Cooper, Dale Robinson, Ph.D., an audiologist, provided testimony on the negative effects of
noise regarding the impairment or interference with cognitive functioning as well as its
distractive components, referencing specific data obtained by James.

                                               -16-
        Having taken into account the totality of the circumstances, including: (a) the rural and
residential character of the community, (b) the level and type of noise being generated, as well as
its frequency and variability, (c) the times and duration of occurrence of the noise, and (d)
evidence pertaining to the disruptive nature of the noise and its level of interference with the
ability to live at and enjoy the use of the Cooper property, the trial court did not err in finding
both the existence of a private nuisance and that the resultant nuisance caused significant harm.
Thus, the trial court did evaluate physical discomfort to Cooper attributable from the dragway
within its determination that significant harm and unreasonable interference had resulted from
the dragway’s operation.

                       IV. ADMISSIBILITY OF EXPERT TESTIMONY

        On cross-appeal, defendants continue to challenge the trial court’s rulings regarding the
admissibility of expert testimony proffered by plaintiffs through James and Robinson. With
regard to the testimony elicited from James, defendants assert it was error for the trial court to
permit James to opine on the effects of sound on the health of individuals or the community,
including whether particular sounds or their levels constituted an annoyance given James’s lack
of qualification to opine on this issue. In addition, defendants asserted that the testimony
pertaining to the effect of noise on the community was not relevant to a determination of whether
the noise constituted a private nuisance to Cooper. According to defendants, James’s testimony
should have been limited solely to the sound measurements taken. Defendants also question the
trial court permitting testimony by Robinson on low-frequency sound, asserting the testimony
did not meet the strictures of MRE 702. In addition to disqualification of Robinson’s testimony
on subaudible sound, according to defendants, the trial court should have precluded his
testimony on low-frequency sound based on Robinson’s acknowledged lack of involvement or
expertise in this area. Defendants dispute that either James or Robinson was qualified to testify
regarding ANSI standards and that the ANSI standards failed to determine or support any claim
that the dragway sounds caused physical discomfort to Cooper or others in the community.

        “[T]his Court reviews a trial court’s rulings concerning the qualifications of proposed
expert witnesses to testify for an abuse of discretion. An abuse of discretion occurs when the
decision results in an outcome falling outside the principled range of outcomes.” Woodard v
Custer, 476 Mich. 545, 557; 719 NW2d 842 (2006). On appeal, this Court reviews “a trial
court’s ruling admitting or excluding expert testimony for an abuse of discretion.” Barr v Farm
Bureau Gen Ins Co, 292 Mich. App. 456, 458; 806 NW2d 531 (2011). Notably, “[u]nder MRE
103(a)(1), error may not be predicated on a ruling admitting or excluding evidence unless a
substantial right is affected. A close evidentiary ruling ordinarily cannot be an abuse of
discretion.” Barr, 292 Mich. App. at 458.

        At the outset, it is useful to identify the testimony admitted and restricted by the trial
court with regard to James and Robinson at trial. James was qualified as a witness in the area of
sound measurement and with reference to the specific measurements he procured from Cooper’s
and other properties near the dragway. The parties stipulated that James was not qualified as an
expert witness and could not testify regarding the health effect of the dragway noise on
individuals. The trial court recognized, initially taking under advisement, issues pertaining to the
admissibility of testimony by James regarding the effect of noise on the community. In its later
ruling, at the conclusion of the proceedings, the trial court made a significant observation and

                                               -17-
distinguished between testimony proffered from James regarding the health effects attributable to
noise and the effects of noise on the community. Specifically, the trial court suggested that
defendants improperly tried to blur the lines between and conflate these concepts. The trial court
recognized that noise can affect a community in ways other than involving health concerns. The
trial court did admit the ANSI report into evidence because it represented professional, objective,
and acknowledged standards “for noise and its effects on humans.” In particular, the trial court
noted that the standards developed by ANSI are “accepted and used by the [federal] government
and courts across the country.”

        With reference to Robinson, the trial court precluded any testimony elicited from him
regarding subaudible sound, with the commensurate redaction of Robinson’s testimony on this
subject during deposition.5 Testimony or evidence regarding low-frequency sound was found to
be admissible; with the trial court noting that both Robinson and James testified about the low-
frequency sounds emanating from the dragway on race days and that such sounds can be
“annoying” and “disruptive” to those in physical proximity to the dragway. Significantly, the
trial court indicated that Robinson and James in providing their opinions relied on and referred to
the ANSI report, which contains information on the effect of low-frequency sounds on humans.
Based on the recognition and professional acceptance of the ANSI standards, it was logical for
the trial court to reject defendants’ argument that standards had not been developed regarding
low-frequency sounds or that the concept constituted “junk science.” Because the ANSI report
discussed and addressed continuous low-frequency sounds, an established scientific basis for
James’s testimony regarding his measurement of such sounds from the dragway was deemed
admissible by the trial court. Defendants were also able to present the testimony of their own
expert, Richard A. Kolano, to dispute the assertions by James and the accuracy of his
measurements, as well as offer alternative standards, such as those used by the Department of
Housing and Urban Development (HUD) and the Environmental Protection Agency (EPA), to
apply to the sound measurements from the dragway.

       In accordance with MRE 702:

       If the court determines that scientific, technical, or other specialized knowledge
       will assist the trier of fact to understand the evidence or to determine a fact in
       issue, a witness qualified as an expert by knowledge, skill, experience, training, or
       education may testify thereto in the form of an opinion or otherwise if (1) the
       testimony is based on sufficient facts or data, (2) the testimony is the product of
       reliable principles and methods, and (3) the witness has applied the principles and
       methods reliably to the facts of the case.

Further standards for a court’s consideration when determining the admissibility of expert
testimony are also found in MCL 600.2955(1), which states:




5
  At deposition, defendants accepted Robinson as an expert on auditory sound, objecting only to
his testimony on subaudible and low-frequency sound.


                                               -18-
       (1) In an action for the death of a person or for injury to a person or property, a
       scientific opinion rendered by an otherwise qualified expert is not admissible
       unless the court determines that the opinion is reliable and will assist the trier of
       fact. In making that determination, the court shall examine the opinion and the
       basis for the opinion, which basis includes the facts, technique, methodology, and
       reasoning relied on by the expert, and shall consider all of the following factors:

       (a) Whether the opinion and its basis have been subjected to scientific testing and
       replication.

       (b) Whether the opinion and its basis have been subjected to peer review
       publication.

       (c) The existence and maintenance of generally accepted standards governing the
       application and interpretation of a methodology or technique and whether the
       opinion and its basis are consistent with those standards.

       (d) The known or potential error rate of the opinion and its basis.

       (e) The degree to which the opinion and its basis are generally accepted within the
       relevant expert community. As used in this subdivision, “relevant expert
       community” means individuals who are knowledgeable in the field of study and
       are gainfully employed applying that knowledge on the free market.

       (f) Whether the basis for the opinion is reliable and whether experts in that field
       would rely on the same basis to reach the type of opinion being proffered.

       (g) Whether the opinion or methodology is relied upon by experts outside of the
       context of litigation.

         On appeal, defendants do not dispute that James’s testimony on the measurements of
sound he recorded was admissible. Rather, defendants argue that James’s testimony regarding
the effect of the sound from the dragway on the community was inadmissible because of the lack
of expertise by James on that subject, and that the testimony regarding the effect of the dragway
noise on the community was irrelevant to whether it constituted a private nuisance for Cooper.
In large part, defendants’ objections and criticisms of James focused on the methodologies used
by James to record and playback the dragway sounds, suggesting the methods used did not
comport with professional standards. Notably, James explained the sound level data obtained
with comparison and interpretation to the official standards developed and published by the
ANSI. Specifically, James reported the decibel readings for various recordings and locations. In
turn, the recorded levels were then compared to threshold standards established by ANSI,
degrees of variance were objectively determined, and the effect of the variances were interpreted
in conjunction with the ANSI standards. By way of example, James relied on the ANSI
standards to assert that a variance exceeding 15 dB is identified as “objectionable” by the ANSI,
with variances in excess of 20 dB deemed “objectionable to intolerable.” James also opined,
based on his recordings of the dragway, in the context of the ANSI standards, about the effects of
short, fluctuating noises and low-frequency sounds as they related to the “concept of vibration.”

                                               -19-
        In sum, James’s testimony encompassed the methodology and sound recordings obtained
from specified locations in the vicinity of the dragway on a race day. James then described and
explained the sound levels measured and recorded within the context of the standards set forth by
the ANSI, which are accepted and recognized within the industry of sound and acoustic
engineering. In other words, James used recognized scientific methods to collect data and
identified accepted standards regarding sound and its effects to examine and opine on the level of
noise being generated by the dragway and its effect on the nearby community.

        Defendants were afforded an adequate opportunity, which they used, through the
testimony of their own expert, Richard A. Kolano, to challenge James’s methodology, sound
measurement accuracy, the standards to be applied and the interpretation of the data in relation to
those standards. When viewed in context, many of defendants’ objections actually comprised
challenges to the weight to be afforded to the disputed expert testimony rather than its
admissibility. It is routinely recognized that “an opposing party’s disagreement with an expert’s
opinion or interpretation of facts, and gaps in expertise, are matters of the weight to be accorded
to the testimony, not its admissibility.” Bouverette v Westinghouse Electric Corp, 245 Mich. App.
391, 401; 628 NW2d 86 (2001).

       In admitting James’s testimony, the trial court fulfilled its “gatekeeper” functions and
applied the tests of reliability dictated by MRE 702 and MCL 600.2955. Because James’s
testimony comported with MRE 703, which requires that “the facts or data in the particular case
upon which an expert bases an opinion or inference shall be in evidence,” it was admissible.

        Similarly, defendants objected to the admissibility of de benne esse testimony of
Robinson regarding the existence, measurement and effect of subaudible and low-frequency
sounds. Before determining admissibility of this testimony, the trial court explained and
acknowledged its gatekeeping role in accordance with MRE 702 and MCL 600.2955. The trial
court precluded the admission of testimony on subaudible sounds, but found that testimony
regarding low-frequency sounds required further exploration and consideration. After the
redaction of the testimony regarding subaudible sound, the transcript of Robinson’s deposition
was admitted, wherein he opined on his concerns for children on the Cooper and Caltrider
properties based on the audible noise levels recorded by James and the intermittency of those
sounds. Robinson discussed the negative effects of the noise, acknowledging that it would not
induce hearing loss but would impair other cognitive functioning, such as reading and
communication and could also result in “tiredness, irritability and headaches” for children. For
adults, exposure to the sound would interfere with conversation and concentration, with levels of
annoyance experienced increasing with variation in the intermittency of the sound.

        In ultimately ruling on the admissibility of Robinson’s testimony regarding low-
frequency sounds, the trial court observed that Robinson and James testified “to varying extents,
about low-frequency sound emanating from the Dragway . . . and how that sound can be
‘annoying’ and disruptive for those nearby.” The trial court noted that, in expressing their
opinions, James and Robinson relied on and referenced the ANSI report, which included
information on the effect of low-frequency sounds on humans. As such, the trial court rejected
defendants’ contentions regarding the “absence of recognizable standards pertaining to the
effects of low-frequency sounds,” and noted that the elicited testimony was in conformance with
the ANSI standards. The trial court did not err in determining this testimony to be admissible.

                                               -20-
                    V. DISMISSAL OF CALTRIDER NUISANCE CLAIMS

        Caltrider asserts the trial court erred in dismissing his claims of public and private
nuisance. Caltrider contends that he did not bring this claim on behalf of the tenants of his trailer
park and, therefore, any determination regarding Caltrider’s lack of standing on this basis
comprised error. The trial court also erred in finding, despite evidence of economic damages
attributable to the dragway, that Caltrider was not entitled to damages or relief.

      As recently discussed in Stock Bldg Supply, LLC v Crosswinds Communities, Inc, 317
Mich. App. 189, 198-199; 893 NW2d 165 (2016) (citations and quotation marks omitted):

       This Court reviews decisions on motions for summary disposition de novo to
       determine if the moving party was entitled to judgment as a matter of law. A
       motion for summary disposition pursuant to MCR 2.116(C)(10) tests the factual
       sufficiency of the complaint. In evaluating a motion for summary disposition
       brought under this subsection, a trial court considers affidavits, pleadings,
       depositions, admissions, and other evidence submitted by the parties, MCR
       2.116(G)(5), in the light most favorable to the party opposing the motion.
       Summary disposition under MCR 2.116(C)(10) is proper when there is no
       genuine issue regarding any material fact. A reviewing court may not employ a
       standard citing the mere possibility that the claim might be supported by evidence
       produced at trial. A mere promise is insufficient under our court rules. While it is
       true that the trial court must consider affidavits, pleadings, depositions,
       admissions, and other evidence submitted by the parties, the nonmoving party
       may not rely on mere allegations or denials, but must set forth specific facts that
       show that a genuine issue of material fact exists. Equitable issues are reviewed de
       novo[.]

         In addition, the applicability of a legal doctrine comprises a question of law, Wigfall v
Detroit, 322 Mich. App. 36, 43; 910 NW2d 730 (2017), which is reviewed de novo, Cherry
Growers, Inc v Agricultural Mktg & Bargaining Bd, 240 Mich. App. 153, 160; 610 NW2d 613
(2000). “A trial court’s findings of fact supporting its decision are reviewed for clear error.”
Wigfall, 322 Mich. App. at 43. Specifically, “[w]hen reviewing a grant of equitable relief, we will
set aside the trial court’s findings of fact only if they are clearly erroneous, but whether equitable
relief is proper under those facts is a question of law that we review de novo.” Gleason v
Kincaid, 323 Mich. App. 308, 317; 917 NW2d 685 (2018). “The clear error standard provides
that factual findings are clearly erroneous where there is no evidentiary support for them or
where there is supporting evidence but the reviewing court is nevertheless left with a definite and
firm conviction that the trial court made a mistake.” Hill, 276 Mich. App. at 308. “The question
whether a party has standing presents a question of law reviewed de novo on appeal.” Tennine
Corp v Boardwalk Commercial, LLC, 315 Mich. App. 1, 7; 888 NW2d 267 (2016).

        The Caltrider Trust owns the mobile home park involved in this claim, with Caltrider’s
personal residence at a different location. Caltrider asserted that the noise from the dragway was
disturbing and interfered with his ability to maintain conversations with his tenants when the
dragway was operating and that he could feel the vibration generated by the vehicles when
racing while he was at the mobile home park. On May 20, 2015, the trial court dismissed

                                                -21-
Caltrider’s claim of public nuisance based on the failure “to allege interference of [sic] any
special interest not common to the community,” and found that the potential for economic
damages pertaining to resale of the property did not serve to provide a sufficient distinction to
sustain a claim of public nuisance. The trial court found Caltrider’s damages were not unique
because the only variance identified was in regard to the degree the same damages were suffered
by other members of the community, i.e., loss in property values. The trial court also rejected
Caltrider’s efforts to establish standing based on “his interest in protecting children who reside in
his mobile home park[.]”

        A “public nuisance” has been defined “as an ‘unreasonable interference with a common
right enjoyed by the general public’.” Capitol Props Group, LLC, 283 Mich. App. at 427 (citation
omitted).

       The term “unreasonable interference” includes conduct that (1) significantly
       interferes with the public’s health, safety, peace, comfort, or convenience, (2) is
       proscribed by law, or (3) is known or should have been known by the actor to be
       of a continuing nature that produces a permanent or long-lasting, significant effect
       on these rights. A private citizen may file an action for a public nuisance against
       an actor where the individual can show he suffered a type of harm different from
       that of the general public. [Id. at 427-428 (citation omitted).]

        In this instance, numerous individuals in the community, in addition to Caltrider, testified
or provided affidavits, indicating that operation of the dragway comprised an “unreasonable
interference” with the peace, comfort and enjoyment of their personal properties. As such,
Caltrider provided evidence that his “grievance extends to the public, beyond the walls” or limits
of his property. Id. at 431. However, Caltrider was unable to demonstrate that the type of harm
he incurred differed from that suffered by the general public. Id. at 428. Innumerable
individuals, in addition to Caltrider, complained that the noise from the dragway interfered with
the peaceful enjoyment of their properties and was disruptive. Caltrider did not identify how the
dragway resulted in his experiencing a harm that was discernibly different from that of other
individuals in the community.

        Caltrider implied that the noise generated by the dragway and its especially close
proximity to the mobile home park made it difficult to procure tenants or maintain rentals of his
living units. To that end, testimony elicited from Edwin Terry Shellhorn, a real estate broker,
suggested that the dragway would negatively affect the valuation of Caltrider’s property,
providing the example of a separate residential property where the buyer elected not to conclude
a sale after learning of the dragway’s existence and that the property later resold for less than the
2015 sale price. Caltrider, however, did not provide any data or evidence showing fluctuations
or increases in mobile home park vacancies and decreases in occupancy rates, failures to renew
tenancies that were attributable to the existence and operation of the dragway, or comparisons to
pre-dragway rental figures. In addition, the Michigan Supreme Court “has held that property
depreciation alone is insufficient to constitute a nuisance.” Capitol Props Group, LLC, 283
Mich. App. at 432, citing Adkins, 440 Mich. at 312. As such, the trial court was justified in
dismissing Caltrider’s public nuisance claim.

       With regard to the issue of private nuisance, it is recognized:

                                                -22-
       The elements of a private nuisance are satisfied if (a) the other has property rights
       and privileges in respect to the use or enjoyment interfered with, (b) the invasion
       results in significant harm, (c) the actor’s conduct is the legal cause of the
       invasion, and (d) the invasion is either (i) intentional and unreasonable, or (ii)
       unintentional and otherwise actionable under the rules governing liability for
       negligent, reckless, or ultrahazardous conduct. To prove a nuisance, significant
       harm to the plaintiff resulting from the defendant’s unreasonable interference with
       the use or enjoyment of property must be proven. [Capitol Props Group, LLC,
283 Mich. App. at 431-432 (citations omitted).]

While the trial court recognized Caltrider’s standing to assert a claim of private nuisance, it
found that a private nuisance was not established because the harm or interference Caltrider
asserted, involving his inability to maintain conversations outdoors with tenants of the mobile
home park on race days, did not rise to an “unreasonable interference with the use or enjoyment
of the property.” Specifically, racing occurred primarily on Friday evenings and Saturdays. As
such, Caltrider was able to engage in unimpeded conversations with tenants at least five other
days during the week when out of doors. In addition, although Caltrider could hear the dragway
when in his office, it was basically acknowledged that he could sufficiently communicate with
his tenants when indoors, despite operation of the dragway. As such, under the totality of the
circumstances, while noise from the dragway constituted an interference with the use and
enjoyment of the property, the interference for Caltrider was deemed limited and not
“unreasonable.”

        Caltrider’s standing to bring a public or private nuisance claim was also challenged by
defendants. The trial court found that Caltrider lacked standing to assert a public nuisance claim
but that Caltrider had standing for his claim of private nuisance. With regard to the concept of
standing, this Court has explained:

       The standing doctrine’s purpose is to determine whether a litigant has a sufficient
       interest in the matter to “ensure sincere and vigorous advocacy.” The standing
       requirement ensures that only those with a substantial interest may litigate a claim
       in court. When a party’s standing is contested, the issue becomes whether the
       proper party is seeking adjudication, not whether the issue is justiciable. Standing
       is not contingent on the merits of the case. Standing may be conferred by
       legislative expression or implied by duties that arise from the law. [Tennine
       Corp, 315 Mich. App. at 7 (citations omitted).]

With regard to Caltrider’s public nuisance claim, the trial court did not err in finding he lacked
standing because he did not suffer from a different type of harm than that of the general public.
Caltrider’s private nuisance claim was not denied by the trial court on the basis of standing, but
rather the failure to demonstrate an “unreasonable” harm.

        Finally, Caltrider asserts it was error to not grant him an abatement of the nuisance. On
the surface, there appears to be a discrepant determination based on the trial court’s finding of
the existence of a private nuisance with regard to Caltrider’s neighbor, Cooper. However,
Caltrider cannot demonstrate an entitlement to a remedy when he has failed to establish the
existence of a wrong to him personally subject to recompense or abatement. First, this Court has

                                               -23-
historically rejected claims of “standing . . . by virtue of . . . ownership of property adjoining” or
abutting property whose owner has standing and established a nuisance or grievance. Village of
Franklin v City of Southfield, 101 Mich. App. 554, 557-558; 300 NW2d 634 (1980). In other
words, standing is not conferred simply because of proximity to the alleged nuisance, absent the
demonstration of special damages. The absence of a demonstrable legal wrong precludes the
requirement of a remedy, such as abatement. See Reynolds v Great Northern R Co, 69 F 808,
813 (CA 8, 1895) (“Where there has been no such failure, there has been no wrong, and therefore
there is no remedy.”).

       The trial court did not err in dismissing Caltrider’s public and private nuisance claims.
Having found that Caltrider had failed to establish a private nuisance, the remedy of abatement
was not available.

                           VI. DISBURSEMENT OF SURETY BOND

        Defendants assert the trial court erred in denying their request to disburse the proceeds of
the surety bond, arguing that the denial of Cooper’s request for abatement of the nuisance
resulted in defendants being the prevailing parties in the litigation and triggered the conditions
for payment of the surety bond. Specifically, defendants contend that Cooper’s actions, which
resulted in the finding of “unclean hands,” were ongoing before the initiation of the litigation and
issuance of the injunction, continued through trial, and led to the improper imposition of the
injunction.

        “This Court reviews de novo a trial court’s resolution of issues of law, including the
interpretation of statutes and court rules.” State Treasurer v Bences, 318 Mich. App. 146, 149;
896 NW2d 93 (2016). “[T]his Court reviews de novo a trial court’s interpretation of contractual
language.” Westfield Ins Co v Ken’s Serv, 295 Mich. App. 610, 615; 815 NW2d 786 (2012).

       MCR 3.310(D)(1) provides:

       Before granting a preliminary injunction or temporary restraining order, the court
       may require the applicant to give security, in the amount the court deems proper,
       for the payment of costs and damages that may be incurred or suffered by a party
       who is found to have been wrongfully enjoined or restrained.

In this instance, Cooper was required to post a surety bond in the amount of $381,000, which
was specifically identified “for the payment of costs and damages that may be incurred or
suffered by said defendants if they are found to have been wrongfully enjoined or restrained.”
The trial court determined that defendants were not entitled to payment on the surety bond,
finding “that the preliminary injunction in this case was not issued wrongfully[.]” Evaluating the
decision to issue the injunction on May 30, 2015, the trial court found that it had properly
considered the relevant factors, and that issuance of the injunction was justified by the proofs
submitted. In denying payment on the surety bond, the trial court further noted that Cooper had
carried his burden given the trial court’s ultimate ruling that defendants’ operation of the
dragway constituted a private nuisance with regard to Cooper. When considering a “temporal”
method or analysis, the trial court reviewed the various acts and timing of the identified incidents
of misconduct by Cooper before the litigation initiated and during the trial. Finding the

                                                -24-
application of the unclean hands doctrine was the result of witness intimidation, which the trial
court determined occurred during the trial, the trial court concluded that, because the relevant
“misconduct did not occur until trial[,] . . . [d]efendants were not wrongfully enjoined throughout
the pendency of the litigation.”

        It has historically been recognized by this Court that “[t]he word ‘wrongful,’ as used in
the context of injunctions, has been considered by federal and state courts to mean the issuance
of the injunction by a court in error or when it ought not to have been issued.” Matter of Estate
of Prichard, 169 Mich. App. 140, 149; 425 NW2d 744 (1988). “The action on the security, often
in the form of an ‘injunction bond,’ is treated as an action on a contract and not a proceeding in
equity, although the allowance of damages has been treated in some courts as resting on
equitable principles.” Id. In accordance with MCR 3.604(I)(1):

       In an action in which a bond or other security has been posted, judgment may be
       entered directly against the surety or the security on motion without the necessity
       of an independent action on a showing that the condition has occurred giving rise
       to the liability on the bond or to the forfeiture of the security. [Emphasis added.]

        Because bonds, such as the surety bond at issue, are construed under the laws of contract,
and given the strictures of MCR 3.604(I)(1), the language of the bond is controlling. As is
routinely recognized:

       This Court must examine the language of the contract and accord the words their
       ordinary and plain meanings, if such meanings are apparent. If the contractual
       language is unambiguous, courts must interpret and enforce the contract as
       written. Thus, an unambiguous contractual provision is reflective of the parties’
       intent as a matter of law. [In re Smith Trust, 274 Mich. App. 283, 285; 731 NW2d
       810 (2007), aff’d 480 Mich. 19 (2008) (citations and quotation marks omitted).]

        At the outset, based on the language of the surety bond stating that it is restricted to “the
payment of costs and damages that may be incurred or suffered by said defendants if they are
found to have been wrongfully enjoined or restrained,” it is difficult to construe how the
payment provision of the bond is triggered given the trial court’s determination that defendants’
actions constituted a private nuisance to Cooper. On its face, it appears illogical to suggest that,
Cooper having prevailed given the trial court’s legal determination that the operation of the
dragway comprised a private nuisance, the trial court could also concomitantly find that the
issuance of the injunction to enjoin that behavior was wrongful. Superficially, defendants appear
to confuse or fail to distinguish between Cooper having prevailed on the merits of the claim that
led to the issuance of the bond and Cooper’s failure to obtain, or lack of entitlement to, a remedy
for the wrong incurred.

        Defendants assert, however, that a finding of nuisance does not equate to or establish that
the issuance of the injunction was proper, or not wrongful. To that end, defendants suggest that
Cooper’s identified acts of misconduct both before and during trial, negated the basis for
issuance of the injunction, and therefore they are entitled to payment under the surety bond. This
relates, in turn, to differing methodologies or timeframes to evaluate whether the issuance of an
injunction is wrongful. Specifically, defendants contend that viewing the timing of Cooper’s

                                                -25-
alleged misconduct regarding contact with Onondaga Township’s insurance agent and
conversations with Johnson before litigation initiated in this matter demonstrates the impropriety
of having issued the injunction and entitles defendants to payment on the surety bond.

       Citing an earlier version of MCR 3.310(D)(1), and using dictionary definitions for the
term “wrongful” because it is not defined in the court rule, this Court has concluded:

       The plain language of [the court rule] indicates as its object compensating a party
       for costs and damages sustained as a result of an injunction, which, based on the
       determination made on the merits of the underlying controversy between the
       parties, should not have been issued at all. [Matter of Estate of Prichard, 169
Mich. App. at 151.]

It is noteworthy that the incident of misconduct emphasized and primarily relied on by the trial
court to determine violation by Cooper of the equitable clean hands doctrine was restricted to his
actions during the later parts of the trial to improperly influence or intimidate a witness
(Johnson) and her testimony. It is disingenuous to suggest, and impossible to find, that the
misconduct alleged to have occurred in the later parts of the ensuing trial precluded the earlier
issuance of the injunction, or its perceived need and propriety. In issuing the injunction, the trial
court conducted a hearing and explained the factors considered in enjoining the dragway,
including but not limited to proofs adduced regarding the harm being alleged and the possible
impacts on all of the litigants and the community in general, which led the trial court to surmise a
likelihood that Cooper would prevail on the merits of his nuisance claim. The trial court’s final
ruling, finding the existence of a private nuisance, belies any suggestion that the trial court’s
initial belief that Cooper would prevail on the legal issue was mistaken. Based on the point in
time when the injunction was issued, and the information available to the trial court, issuance of
the injunction cannot be construed as wrongful.

        Defendants also suggest that the other alleged incidents of misconduct by Cooper,
identified by the trial court, preceding his contacts with Johnson during the trial, supported the
trial court’s determination that Cooper had unclean hands and, therefore, resulted in the improper
issuance of the injunction. This argument requires fairly massive leaps in logic and lacks merit.

        To begin with, defendants rely on the federal court decision in Blumenthal to support
their contentions and arguments.6 In Blumenthal, the Second Circuit addressed what it means to
be “wrongfully enjoined.” The court explained:

               A party has been “wrongfully enjoined” under [the commensurate federal
       court rule] if it is ultimately found that the enjoined party had at all times the right
       to do the enjoined act. The conclusion that an injunction later dissolved was
       “wrongful,” in the sense that the party had the right to do the enjoined act, does
       not necessarily imply that the district court abused its discretion in granting the


6
 Federal case law does not comprise binding precedent. Sharp v City of Lansing, 464 Mich. 792,
803; 629 NW2d 873 (2001).


                                                -26-
       relief in the first place. “[A] temporary injunction may be wrongfully issued
       although the issuance may not have been improvident as an abusive exercise of
       the trial court’s discretion.”

               The focus of the “wrongfulness” inquiry is whether, in hindsight in light
       of the ultimate decision on the merits after a full hearing, the injunction should
       not have issued in the first instance. This conclusion is supported by the plain
       meaning of [the applicable court rule] and the theory underlying it, that the
       applicant “consent[s] to liability up to the amount of the bond, as the price for [the
       injunction]. The injunction bond is designed “to cover any damages that might
       result if it were later determined that [the applicant] was not entitled to an
       injunction.” Put another way, the question is whether the plaintiffs “ought not to
       have been enjoined.” [Blumenthal, 910 F2d at 1054-1055 (citations omitted).]

The focus of Blumenthal is primarily, when viewed in hindsight, on the time when the injunction
was issued. As noted by the trial court, the misconduct relied on to deny Cooper abatement of
the nuisance occurred during trial involving the attempt to influence or intimidate Johnson’s trial
testimony and, therefore, could not have been a factor in the issuance of the injunction.

        Defendants argue, however, that the other misconduct identified by the trial court
involving Cooper, which precluded abatement of the nuisance, occurred before issuance of the
injunction and that this misconduct should have also precluded the granting of the injunction.
The misconduct referenced involved: (a) Cooper filing articles of incorporation for assumed
names with the intention to interfere with the operation of the dragway, and (b) having contacted
the Onondaga Township insurance carrier to inquire about its insurance policy. Defendants also
allege that contacts between Cooper and Johnson, occurring in 2011, demonstrate a continuing
pattern of misconduct that should have precluded issuance of the injunction.

        Initially, when suggesting Cooper’s 2011 contacts with Johnson comprised misconduct or
intimidation, defendants misrepresent the record, Johnson’s testimony, and the trial court’s
ruling. Johnson testified that her communications with Cooper, in 2011, were neither threatening
nor intimidating, and that she viewed them as attempts to warn her on the basis of their
friendship of possible concerns or implications involving her position with the Township and
approval of the dragway. Further, these communications occurred two years before the Comers
obtained the SUP for the dragway in 2013. Premised on Johnson’s admission that the
communications were not intimidating, coupled with their occurrence well before issuance of the
SUP for the dragway, let alone the ensuing litigation, it is difficult to construe this as comprising
misconduct that would preclude the propriety of the issuance of the injunction for what was
ultimately found to be a demonstrable nuisance.

        Similarly, reliance by defendants on the purported impropriety of issuing an injunction in
light of Cooper’s one-time telephone contact with Onondaga Township’s insurance carrier to
inquire about the Township’s coverage in 2013, two years before the Comers obtained the SUP,
is unavailing. In addition to the lack of any temporal contiguity between the telephone contact
and issuance of the injunction, there is no logical relationship between the events. Even if, as
alleged, Cooper misrepresented his authority to obtain the information he sought from the
insurance agency, and which he did not receive, there is no demonstrable relationship between

                                                -27-
the attempt to procure this information and the existence of a nuisance perpetrated by the
Comers, Pranshka and the dragway. It should be emphasized that Onondaga Township elected
to intervene in Cooper’s lawsuit against the other defendants and that the injunction that issued
had no effect on Onondaga Township; it simply precluded the ongoing operation of the dragway,
which was owned and operated by the Comers and Pranshka. There is simply no discernable or
logical relationship between the alleged misconduct and the reasons for issuance of the
injunction.

        Defendants also rely on Cooper’s acknowledged filing of applications to secure various
names for corporate entities in 2015, in an effort to interfere with the financial benefits and
transaction of business by the dragway, justifying the trial court’s finding of unclean hands and
suggesting that the behavior should have precluded the issuance of the injunction. Significantly,
this behavior occurred in 2015, but the bond covering the injunction was obtained a year earlier
in August of 2014, in compliance with the concurrent issuance of the injunction. Again, it is
difficult to construe how a later event (filing to establish corporate entities) could influence the
earlier event (issuance of the injunction). Further, even if Cooper having engaged in these
actions comprises misconduct, it does not obviate the factors that existed leading to the trial
court’s issuance of the injunction – a nuisance premised on sounds from the dragway, which
were found to be excessively annoying and disruptive of Cooper’s ability to use and enjoy his
property.

        Once again, defendants appear to confuse and attempt to conflate the factors involved in
determining the propriety of issuing an injunction with those that are solely related to the
availability of a remedy. The denial of a remedy does not equate to the absence, or obviate the
existence, of an initial wrong having occurred and justifying the basis for the injunction. The
trial court’s denial of defendants’ request to disburse the surety bond was not in error because the
triggering mechanism of “wrongful enjoinment” was not effectuated.

                                      VII. CONCLUSION

        We affirm in part and reverse in part the trial court’s ruling and remand to the trial court
for proceedings consistent with this opinion. We do not retain jurisdiction. In Docket No.
340303, no costs, no party having prevailed in full. In Docket No. 340304, defendants may tax
costs. In Docket No. 342137, plaintiff may tax costs.



                                                             /s/ David H. Sawyer
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Kirsten Frank Kelly




                                               -28-